Exhibit AMENDMENT NO. 1 TO ASSET PURCHASE AGREEMENT This Amendment No. 1 to Asset Purchase Agreement (this “Amendment”) is made as of March 31, 2010, between Cicero Inc., a Delaware corporation (“Purchaser”), SOAdesk, LLC, a Delaware limited liability company (“SOAdesk”), and Vertical Thought, Inc., a Georgia corporation (“VTI”; SOAdesk and VTI each a “Seller” and collectively “Sellers”). W I T N E S S E T H: WHEREAS, Purchaser and Sellers are parties to that certain Asset Purchase Agreement, dated as of January 15, 2010 (the “Agreement”); and WHEREAS, Purchaser and Sellers desire to amend the Agreement as set forth herein. NOW, THEREFORE, in consideration of the mutual covenants contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.Capitalized terms used and not otherwise defined herein shall have the meanings given to such terms in the Agreement. 2.Section 3.1(b) of the Agreement is hereby amended by replacing the reference to “March 31, 2010” with “September 30, 2010” and adding the following proviso to the end of such Section: “; provided, that no gross proceeds from the sale of shares of Series B Preferred Stock shall be applied to pre-payment of the Short Term Convertible Note until one hundred percent (100%) of the aggregate principal amount of, and any accrued interest under, the $525,000 Convertible Note (as defined below) shall have been paid in full.” 3.Section 3.1(c) of the Agreement is hereby deleted in its entirety and replaced with the following: “(c)by delivery of an unsecured convertible note in the aggregate principal amount of $525,000, in the form set forth as Exhibit 3.1(c) hereto, payable to the order of SOAdesk and convertible into shares of Purchaser’s Series B Preferred Stock and mandatorily pre-payable with fifty percent (50%) of the gross proceeds received by the Company from the sale of shares of Series B Preferred Stock to investors after the Closing Date and prior to June 30, 2010, as provided therein (the “$525,000 Convertible Note”);” 4.Section 3.1(d) of the Agreement is hereby deleted in its entirety and replaced with the following: “(d)by delivery of an unsecured convertible note in the aggregate principal amount of $1,000,000, in the form set forth as Exhibit 3.1(d) hereto, payable to the order of SOAdesk and convertible into shares of Purchaser’s Common Stock as provided therein (the “Stock-Payable Convertible
